875 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory A. BYRD, Plaintiff-Appellant,v.Ivan WHITE, Defendant-Appellee.
No. 88-7807.
United States Court of Appeals, Fourth Circuit.
Submitted April 14, 1989.Decided May 12, 1989.

Gregory A. Byrd, appellant pro se.
Gurney Wingate Grant, II, Office of the United States Attorney, for appellee.
Before MURNAGHAN, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Gregory A. Byrd seeks to appeal from the transfer of his Bivens1 suit to the Western District of Tennessee for lack of jurisdiction pursuant to 28 U.S.C. Sec. 1631.  We dismiss the appeal because we lack jurisdiction over the transfer order.


2
Prior to the filing of the notice of appeal from the transfer, the transferee court entered judgment for the defendant.  Byrd failed to move for a stay of the transfer in the transferor court or a stay of the proceedings in Tennessee to enable him to appeal the transfer.  Nor has he supplied this Court with a certified copy of the record.  Under these circumstances, we lack jurisdiction to consider the propriety of the transfer.2


3
We dispense with oral argument because the facts and issues are adequately presented in the materials before the Court and argument would not significantly aid our resolution of the issues presented.


4
DISMISSED.



1
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)


2
 Although we express no opinion as to the propriety of the transfer, we reiterate the general desirability of staying transfers pending appeal.   See Gower v. Lehman, 799 F.2d 925, 928 n. 1 (4th Cir.1986)